Filed 6/25/14 P. v. Wills CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----




THE PEOPLE,                                                                                  C073028

                   Plaintiff and Respondent,                                    (Super. Ct. No. SF119164A)

         v.

RODNEY ALLEN WILLS,

                   Defendant and Appellant.




         A jury convicted defendant Rodney Allen Wills of two counts of attempted
kidnapping (Pen. Code, §§ 664/207, subd. (a);1 counts 1 & 3), and four counts of
contacting a minor with the intent to commit a sex offense or kidnapping (§ 288.3, subd.
(a); counts 2 & 4-6). The jury also found defendant committed counts 2, 4, 5, and 6 with



1   Further undesignated statutory references are to the Penal Code.

                                                             1
the intent to commit a kidnapping; an additional intent to commit a lewd act on a 14- or
15-year-old child by someone at least 10 years older (§ 288, subd. (c)(1)) for counts 5 and
6; an intent to commit a lewd act on a child under 14 (§ 288, subd. (a)) for count 2; and
an intent to commit forcible rape (§ 261, subd. (a)(2)) for count 4. The trial court initially
sentenced defendant to nine years eight months in state prison and later modified the
sentence to eight years eight months.
       On appeal, defendant contends there is insufficient evidence to support one of the
kidnapping and all four of the unlawful contact counts. He further argues the trial court
erred in imposing a concurrent term for counts 1 and 3 and then staying execution of the
sentences pursuant to section 654. Disagreeing, we shall affirm.
                                          FACTS
       The People’s Case
       Tristen Doe
       On December 14, 2011, 16-year-old Tristen Doe was walking home from the bus
stop after getting out of school at around 2:13 p.m. Defendant drove up very close to her
in a green Honda. He stopped, rolled down the window, and asked Tristen if she wanted
to get in the car. She declined and kept walking. Defendant revved the engine, moved
the car forward, and told Tristen to “get in the fucking car.”
       Defendant looked as if he were about to open the car door when Tristen’s next
door neighbor, Cynthia Pendergast, brought her trash can out to the curb. Tristen saw
Pendergast and called out her name. Defendant told Tristen, “Don’t call her over here,
bitch.” Tristen told Pendergast, “Can you come over here, please?” When Pendergast
looked at Tristen and came toward them, defendant told Tristen “man, fuck you” before
driving away. Tristen wrote down the license plate number of defendant’s car.




                                              2
       Patrice Doe
       Between 2:00 and 3:00 p.m. that afternoon, 13-year-old Patrice Doe was walking
when she saw a green Honda driven by defendant. Defendant asked Patrice her name,
which she provided. Defendant asked Patrice where she lived, and she told him the north
side. He asked whether she wanted to “kick it” at his apartment. Patrice declined, but
defendant “forced” her to take a folded piece of paper containing his phone number. She
did not want to go with him, but took his number because she was “scared” not to.
       At some point, defendant grabbed Patrice’s arm and tried to get her in his car. She
jerked away from his grasp, ripping her sweatshirt in the process. She started to run
away, but fell for a moment. Patrice looked back and saw defendant looking at her
before he got into his car and drove off. She then ran all the way to school, where she
called her mother and told her a man tried to grab her.
       Keeva and Anjuanune Doe
       That same afternoon, 14-year-old ninth graders Keeva and Anjuanune Doe were
walking after school. As they crossed the street, they noticed a man driving slowly in a
green car. The car drove off, but returned from around the block and pulled up as if it
were going to stop. The girls tried to ignore the man; he caught their attention by
nodding his head and making hand gestures telling them to come to the car. The girls
responded by throwing rocks at the car. The man drove off.
       Uncharged Misconduct Evidence
       On November 7, 2011, 12-year-old Amanda Doe was walking home from school
when she noticed a man in a green car driving slowly and staring at her while saying
something she could not understand. She shook her head and kept walking. The man
drove around and back to her a second and then a third time, staring and gesturing at her.




                                             3
       Amanda ran home and told her older sister. The two drove around to look for the
car. They saw a four-door green Honda, which Amanda thought was the car that
followed her. She believed that the man standing next to the car was the man who
followed her.
       Other Evidence
       On December 14, 2011, at around 3:00 p.m., Stockton Police Officer Loreen
Gamboa responded to a report of a car approaching a young female. Officer Gamboa met
Tristen, who was crying and hysterical. She spoke to Tristen and a neighbor.
       Gamboa received a similar report at 5:17 p.m. the same day regarding a car that
matched the description police had been given. She drove to the location and found the
car and the driver (defendant) detained. When Gamboa asked another officer what was
going on, defendant said, “Is this about the underage girls I was talking to? I didn’t do
anything. I left.”
       Gamboa later met Patrice, who was afraid and appeared to have been crying.
Patrice identified defendant and his car in a field identification. Tristen was also brought
to the identification and identified defendant as well as his car. Anjuanune went to the
identification; she identified defendant’s car but was not sure defendant was the man.
Keeva went to the identification and also identified defendant’s car but was uncertain
about defendant.
       Defendant was interviewed by the police. He confirmed owning a dark green
Honda Accord. He said that on the day of the incidents, he was driving to pick up his
check at around 3:30 p.m. when he saw someone walking and “hit her up.” The girl said
she was picking up her sisters and visiting her mother; defendant said he wanted to talk to
her later and asked for her number. She did not have a phone but said defendant could
give her his number. She also agreed to go to his house and “kick it.” Defendant, who
thought the girl was 18 or 19 years old, gave her his number. He denied grabbing her or
getting out of the car.

                                             4
       Asked to define “kicking it,” defendant said it meant going to his house, watching
television, getting to know each other, and “if it be something else, it’ll be something
else.” “[S]omething else” meant sex; if a girl “feels” him like he “feel[s]” her, it will lead
to sex. He admitted that regarding the girl he wanted to “kick it” with, he was hoping to
have sex with her if she was of age. He did not know that any of the girls he contacted
were underage and did not intend to force any of them to do anything.
       Defendant was carrying unopened condoms in his wallet when he was arrested.
       The Defense
       Defendant testified that he attended to errands on the morning of the incidents,
returned to his Stockton home for a nap, and then left at 3:00 p.m. to pick up his check
from work. He thought the first female he encountered was at least 18. He followed her
in his car to see who she was and to talk to her. He drove up close to her and said hello.
She ignored him, but he kept talking to her and finally drove off when she “call[ed] out to
some lady.”
       Defendant kept driving; at around 3:25 or 3:30 p.m., he saw Patrice. Thinking she
was 18 or older, defendant drove up and said hello to her. When she walked to the
passenger window of defendant’s stopped car, defendant rolled down the window and
conversed with Patrice, eventually asking her to “kick it” with him. Defendant asked for
her phone number, but she did not have one, so he gave her his number which she
accepted. He then drove to work. After leaving work and driving to various locations, at
around 5:00 p.m., defendant met the two girls from the prior encounter. Defendant drove
past them and said, “What’s up, ladies?” He never stopped the car or waved the girls
over. He did not see them throw any rocks. He testified that he understood the term
“kicking it” to mean hanging out, watching movies, or going out to eat.




                                              5
                                       DISCUSSION
                                              I
                                 Sufficiency of the Evidence
        Defendant contends there is insufficient evidence to support his convictions as to
count 4 (unlawful contact with Tristen), count 3 (attempted kidnapping of Tristen), count
5 (unlawful contact with Anjuanune), and count 6 (unlawful contact with Keeva).
We disagree.
        In determining the sufficiency of the evidence, our role is limited. Under the state
and federal constitutional due process clauses, “the test of whether evidence is sufficient
to support a conviction is ‘whether, after viewing the evidence in the light most favorable
to the prosecution, any rational trier of fact could have found the essential elements of the
crime beyond a reasonable doubt.’ [Citations.]” (People v. Holt (1997) 15 Cal. 4th 619,
667.)
        A. Count 4
        Section 288.3, subdivision (a) states: “Every person who contacts or
communicates with a minor, or attempts to contact or communicate with a minor, who
knows or reasonably should know that the person is a minor, with intent to commit an
offense specified in Section 207, 209, 261, 264.1, 273a, 286, 288, 288a, 288.2, 289,
311.1, 311.2, 311.4 or 311.11 involving the minor shall be punished by imprisonment in
the state prison for the term prescribed for an attempt to commit the intended offense.”
        The jury found defendant intended to commit two offenses in count 4, kidnapping
(§ 207, subd. (a)) and forcible rape (§ 261, subd. (a)(2)). Defendant claims there is
insufficient evidence to support either finding. He argues that the evidence shows no
more than an intent to have consensual sex with Tristen, and does not indicate he
intended to have forced intercourse with her. He further asserts the evidence does not
show an intent to kidnap Tristen because defendant did not touch Tristen, did not open



                                              6
the car door, get out of the car, or block her path, and his “verbal ‘insistence’ was
unaccompanied by any aggressive physical act.”
       Intent is “ ‘rarely susceptible of direct proof’ ” and instead “ ‘must usually be
inferred from all the facts and circumstances disclosed by the evidence.’ [Citations.]”
(People v. Falck (1997) 52 Cal. App. 4th 287, 299.) While there is no direct proof of
intent, there is enough circumstantial evidence to infer the requisite intent. “An appellate
court must accept logical inferences that the jury might have drawn from the
circumstantial evidence. [Citation.]” (People v. Maury (2003) 30 Cal. 4th 342, 396.)
“Before the judgment of the trial court can be set aside for the insufficiency of the
evidence, it must clearly appear that on no hypothesis whatever is there sufficient
substantial evidence to support the verdict of the jury. [Citation.]” (People v. Hicks
(1982) 128 Cal. App. 3d 423, 429.)
       Evidence of other charged or uncharged offenses is relevant to show intent or plan.
(Evid. Code, § 1101, subd. (b).) Where, as here, all of the charged and uncharged acts
followed a similar pattern, we can consider the evidence of all charged and uncharged
acts as relevant to the intent as to each charged crime. (Cf. People v. Jones (2013)
57 Cal. 4th 899, 925 [joinder of offenses not prejudicial to defendant where joined
offenses shared a distinctive modus operandi, rendering the evidence of each crime cross
admissible as to “intent, plan or identity”].)
       Taken together, the evidence shows defendant wanted to have sex with these
underage girls. The definition of “kicking it” defendant gave to the police indicated the
hope of sexual relations with them. Defendant’s intent to have intercourse with the girls
is also supported by the unopened condoms he was carrying when he was arrested. The
jury did not have to accept defendant’s self-serving statements to the police and his
testimony that he intended only consensual sex or a consensual meeting with the girls.
Defendant’s conduct towards Tristen and Patrice showed he intended to force the matter
if the girls did not consent to his advances. Although defendant’s demands to Tristen to

                                                 7
get in his car were not accompanied by any physical acts, any doubts regarding his intent
were resolved by his attempt to pull Patrice into his car shortly after the incident with
Tristen. (See People v. Nye (1951) 38 Cal. 2d 34, 37-38, disapproved on other grounds in
People v. Rincon-Pineda (1975) 14 Cal. 3d 864, 876 [evidence of intent to rape shown by
defendant’s attempt to rape another woman in similar circumstances].)2
       Rape is sexual intercourse with another person “against a person’s will by means
of force, violence, duress, menace, or fear of immediate and unlawful bodily injury on the
person or another.” (§ 261, subd. (a)(2).) “Every person who forcibly, or by any other
means of instilling fear, steals or takes, or holds, detains, or arrests any person in this
state, and carries the person into another country, state, or county, or into another part of
the same county, is guilty of kidnapping.” (§ 207, subd. (a).)
       Defendant approached three sets of underage girls within a short time,
demonstrated the desire to have sex with them, and manifested a willingness to force
them into his car if necessary. Taken together, these facts support an inference that
defendant intended to kidnap and rape Tristen if she did not willingly go with him.
Substantial evidence supports defendant’s conviction under section 288.3, subdivision (a)
in count 4.
       B. Count 3
       Relying on the authorities cited in support of his claim regarding count 4,
defendant claims there is insufficient evidence to support his conviction for attempted
kidnapping of Tristen in count 3.




2 In count 2, unlawful contact as to Patrice, the jury found defendant intended to commit
kidnapping and lewd act on a minor under 14. The absence of a finding that defendant
intended to rape Patrice does not preclude the jury from using evidence of the crimes
against Patrice as evidence of an intent to rape Tristen because the jury was never asked
whether defendant intended to rape Patrice.

                                               8
       Section 21a provides that “[a]n attempt to commit a crime consists of two
elements: a specific intent to commit the crime, and a direct but ineffectual act done
toward its commission.” As we previously discussed, there is substantial evidence that
defendant harbored an intent to kidnap Tristen. Defendant’s attempt to order her into his
car when she did not want to do so constitutes a direct but ineffectual act done towards
the intended kidnapping. Substantial evidence supports the conviction for attempted
kidnapping in count 3.
       C. Counts 5 and 6
       Defendant also contends his convictions for unlawful contact with Anjuanune
(count 5) and Keeva (count 6) must be reversed because there is insufficient evidence that
he had an intent to commit kidnapping, or an intent to commit a lewd act on a 14- or
15-year-old. As previously noted, the evidence of all the charged and uncharged offenses
shows a common intent to have sex with the girls defendant contacted and an intent to
kidnap them if necessary to achieve that goal. His statement at his arrest, “Is this about
the underage girls I was talking to? I didn’t do anything. I left,” indicates he knew the
girls were underage. Since the evidence supports an inference defendant intended to have
sex with the underage girls and would kidnap them if provided the opportunity,3
substantial evidence supports the convictions and special findings as to both counts.
                                             II
                                        Section 654
       Defendant contends the trial court erred by imposing a concurrent term but staying
execution of sentence for attempted kidnapping in counts 1 and 3. Defendant agrees that




3 That the girls thwarted defendant from further approaching them by throwing rocks at
his car did not prevent the jury from inferring that defendant harbored the same intent
towards Anjuanune and Keeva that he had towards Patrice and Tristen.

                                             9
punishment for those counts was correctly stayed pursuant to section 654, but asserts it
was error to impose concurrent terms for counts stayed under section 654. He is wrong.
       Defendant’s contention is based on People v. Alford (2010) 180 Cal. App. 4th 1463.
In Alford, the defendant was convicted of second degree burglary and grand theft with a
strike and two prior prison terms. (Id. at p. 1467.) The trial court sentenced the
defendant on the burglary, strike, and prison priors, but stayed imposition of sentence for
the grand theft count. (Ibid.) We held this was an unauthorized sentence. (Id. at pp.
1466, 1467.) Giving guidance to trial courts on how to implement section 654, we stated:
“Imposition of concurrent sentences is not the correct method of implementing section
654, because a concurrent sentence is still punishment. [Citations.]” (Id. at. 1468.) We
additionally recognized: “Nor is staying imposition of sentence an option. ‘Upon
conviction it is the duty of the court to pass sentence on the defendant and impose the
punishment prescribed. [Citations.] Pursuant to this duty the court must either sentence
the defendant or grant probation in a lawful manner; it has no other discretion.’
[Citation.]” (Ibid.) Finding it would waste judicial resources to remand for resentencing,
we modified the judgment to impose a two-year middle term for grand theft, doubled for
the strike and an extra two years for the prison priors, for a six-year term stayed pursuant
to section 654. (Id. at p. 1473.)
       Defendant asks us to vacate the trial court’s order stating the terms are to run
concurrently. A trial court’s duty to impose sentence for a term contains a corresponding
mandatory duty to declare whether the term is concurrent or consecutive. (§ 669; In re
Calhoun (1976) 17 Cal. 3d 75, 79-80.) We do not read Alford as eliminating this
requirement for counts subject to section 654. The trial court in Alford did not sentence
the defendant on the grand theft count; it therefore did not have the opportunity to impose
a concurrent or consecutive sentence on that count. Cases are not authority for
propositions not therein considered. (Santisas v. Goodin (1998) 17 Cal. 4th 599, 620.)



                                             10
Alford holds only that imposition of a concurrent term by itself, without staying that term,
does not satisfy section 654. Here, there was no error.

                                     DISPOSITION
       The judgment is affirmed.



                                                          DUARTE             , J.



We concur:



      BUTZ                  , Acting P. J.



      HOCH                  , J.




                                             11